The information in this case charges that the defendants, Riddle Orem and Ward Noah, did in Marshall county, on or about the 30th day of January, 1922, take, steal, and carry away certain personal property, consisting of hog meat and lard, all of the value of $25, the property of Otho Mitchell. Upon his separate trial the jury found "the defendant Riddle Orem, guilty as charged in the information herein, and assess his punishment at confinement in the state penitentiary for a term of 15 months." He has appealed from the judgment rendered on the verdict. The errors assigned challenge the sufficiency of the evidence to sustain the verdict and judgment, in that there was no evidence that the property alleged to have been stolen exceeded the value of $20. No brief has been filed and no appearance made on behalf of the plaintiff in error in this court. *Page 386 
We have carefully examined the record, as it is our duty to do. The evidence shows the theft of three shoulders, two middlings of hog meat, and about eight gallons of lard.
The owner testified that he supposed the shoulders would weigh fifteen or twenty pounds apiece and the middlings about twenty pounds; that he supposed the lard would weigh about eight pounds to the gallon, and that there was about eight gallons in the can that was stolen. Asked as to the value, he said he did not know exactly, but had heard that the meat and lard were worth 15 cents a pound.
While the evidence is ample to prove the theft alleged, we think it is insufficient to show that the stolen property was of value exceeding $20.
Where statutes authorize appellate court to modify the judgments of the trial courts in criminal cases, the remedy in cases like this is found, not in a new trial, but in modifying the judgment by reducing the punishment. In this case we have concluded to reduce the sentence to the maximum punishment authorized for the crime of petit larceny.
The judgment of the district court will therefore be modified to confinement in the county jail for 30 days, and a fine of $100, and as thus modified the judgment is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.